 

Exhibit 10.1

 



FIRST AMENDMENT TO

 

MANAGEMENT AGREEMENT

 

FIRST AMENDMENT, dated as of May 8, 2019 (this “Amendment”), to that certain
Management Agreement, dated as of February 14, 2019 (the “Management
Agreement”), by and between CIDM LLC, a Delaware limited liability company (the
“Manager”), and CCUR Holdings, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Manager and the Company desire to amend the Management Agreement
to, among other things, alter the compensation paid to the Manager and the
method of payment of such compensation by the Company; and

 

WHEREAS, pursuant to Section 26 of the Management Agreement, the Management
Agreement may be amended in writing, which writing is executed by each of the
Manager and the Company.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                  Defined Terms. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Management
Agreement.

 

2.                  Amendments to Management Agreement.

 

2.1.            Section 6(a) of the Agreement is hereby amended and restated in
its entirety and replaced with the following:

 

“For the Manager’s services under this Agreement, the Company agrees to pay to
the Manager the consideration set forth in Schedule A, which shall constitute
all fees and expense reimbursement due to the Manager hereunder.”

 

2.2.            Section 6(c) of the Agreement is hereby amended such that the
words “within thirty (30) calendar days” is deleted and replaced with the
following:

 

“on or within three calendar days of the Company’s filing of its next quarterly
or annual report (i.e., 10-Q, 10-K), as applicable,”

 

2.3.            The “Expenses.” section of Schedule A to the Management
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

“Expenses.

 

The Company shall pay (or cause to be paid) to the Manager, on a quarterly basis
in arrears, a cash payment of $50,000, which payment will be in full
satisfaction of any obligation that the Company has under this Agreement or
otherwise with respect to the payment or reimbursement of expenses of the
Manager.”

 



 

 

 

2.4.            The “Method of Payment.” section of Schedule A to the Management
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

“Method of Payment.

 

Except with respect to payments contemplated by the “Expenses” section above,
which shall be made in cash to an account designated by the Manager, the Company
shall pay any amounts payable to the Manager hereunder, including without
limitation the Performance Fee and the Management Fee, via a grant of stock
appreciation rights in the form attached as Exhibit A hereto (“SAR Grant”). The
Cash value of a SAR Grant for the purpose of determining the amount by which it
reduces the fees payable under this Agreement shall equal the Base Price (as
defined in the SAR Grant) multiplied by the number of Appreciation Rights (as
defined in the SAR Grant) granted pursuant to such SAR Grant.”

 

2.5.            The third sentence of Section 1 of Exhibit A of the Management
Agreement, which formally read “The “Base Price” means $[●]1.” (and including
the text of the footnote thereto), is hereby amended and restated in its
entirety and replaced with the following:

 

“The “Base Price” means $0.01.”

 

3.                  No Other Changes. Except as expressly provided herein, no
term or provision of the Management Agreement shall be amended, modified or
supplemented, and each term and provision of the Management Agreement is hereby
ratified and shall remain in full force and effect.

 

4.                  Governing Law. The validity, performance, construction and
effect of this Amendment shall be governed by and construed in accordance with
the internal laws of the State of Georgia, without regard to principles of
conflicts of law.

 

5.                  Counterparts. This Amendment may be executed by the parties
hereto in any number of separate counterparts (including by electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute the same instrument.

 

[Remainder of page intentionally left blank]

 

- 2 -

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

  

 



  CCUR HOLDINGS, INC.               By: /s/ Wayne Barr, Jr.   Name: Wayne Barr,
Jr.   Title CEO & President         By: /s/ Warren Sutherland   Name: Warren
Sutherland   Title: CFO               CIDM LLC               By: /s/ Julian
Singer   Name: Julian Singer   Title: Member



  

 



[Signature Page to First Amendment to Management Agreement]

